DETAILED ACTION
	Claims 1-8 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/21 has been considered by the examiner.

Drawings
The drawings are objected to because in Figures 3-5 the quality of the text should be legible and able to be legibly reproduced. See MPEP 37 CFR 1.84 (l)  
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claims 1 and 5, it is unclear what is intended by “compliant with the input of the test signal” – this phrase is mentioned twice in the specification but not explained or defined.

Dictionary.com defines compliant as:
adjective
complying; obeying, obliging, or yielding, especially in a submissive way:
a man with a compliant nature.
or
manufactured or produced in accordance with a specified body of rules (usually used in combination):Energy Star-compliant computers.
As best understood by the examiner this would imply that the signal is compliant with the PAM4 standard. Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of copending Application No. 17/168581 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the primary difference in the pending claims is the manner of displaying the results of the test. However this would have been an obvious design choice to a person having ordinary skill in the art at the time of filing of the present application, as it is well known in the art to display data for specific purposes and to highlight different things based on design choice. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/170137 present application
17/168581 copending application
1. An error rate measuring apparatus that inputs a pulse amplitude modulation 4 (PAM4) signal of a known pattern as a test signal to a device under test (W),
 receives a signal from the device under test compliant with the input of the test signal, 








the error rate measuring apparatus comprising: 
an operation unit that sets a desired setting parameter to the signal received from the device under test; and 













a display unit that displays 




a comparison result of the signal received from the device under test and the test signal on a display screen, wherein most significant bit (MSB) string data and least significant bit (LSB) string data of each piece of symbol string data obtained by converting the signal received from the device under test are displayed on the display screen of the display unit.
1. An error rate measuring apparatus that inputs a pulse amplitude modulation 4 (PAM4) signal of a known pattern as a test signal to a device under test (W), 
receives a signal from the device under test compliant with the input of the test signal, 

and measures whether or not a forward error correction (FEC) operation of the device under test is possible based on a comparison result of the signal received from the device under test and the test signal, 

the error rate measuring apparatus comprising: 
an operation unit that sets a 
setting parameter to the signal received from the device under test; and 

a storage unit that stores symbol string data obtained by converting the signal received from the device under test, wherein the operation unit sets one Codeword length and one FEC Symbol length of the FEC according to a communication standard of the device under test, and the error rate measuring apparatus further comprises: 


data division means for dividing the symbol string data stored in the storage unit into most significant bit (MSB) string data and least significant bit (LSB) string data; 
a data comparison unit that compares each of the most significant bit string data and the least significant bit string data divided by the data division means with error data to detect each of most significant bit errors and least significant bit errors of each one Codeword length set by the operation unit, and detects FEC Symbol Errors of each of the most significant bit string data and the least significant bit string data at an interval of the one FEC Symbol length set by the operation unit; and error counting means for counting the number of most significant bit errors and the number of least significant bit errors, and the number of FEC Symbol Errors detected by the data comparison unit.

2. The error rate measuring apparatus according to claim 1, further comprising: a display unit that displays a count value of at least one of the number of most significant bit errors and the number of least significant bit errors, and the number of FEC Symbol Errors based on a result of the counting.
2. The error rate measuring apparatus according to claim 1, wherein the most significant bit string data and the least significant bit string data of each piece of the symbol string data are vertically arranged and displayed in a pair on the display screen.
It would be an obvious design choice for a person having ordinary skill in the art at the time of filing to arrange and display data in a specific manner on a display.
3. The error rate measuring apparatus according to claim 1, wherein the operation unit sets one FEC Symbol length as the setting parameter to the signal received from the device under test according to a communication standard of the device under test, and 
a line break is performed on the most significant bit string data and the least significant bit string data of each piece of the symbol string data for each set FEC Symbol.


1….the operation unit sets one Codeword length and one FEC Symbol length of the FEC according to a communication standard of the device under test,

The placement of a line break would have also been an obvious design choice to a person having ordinary skill in the art at the time of filing of the present application.
4. The error rate measuring apparatus according to claim 2, wherein 
the operation unit sets one FEC Symbol length as the setting parameter to the signal received from the device under test according to a communication standard of the device under test, and a section line is displayed by each one set FEC Symbol length.

1. …
the operation unit sets one Codeword length and one FEC Symbol length of the FEC according to a communication standard…
the method of display is a matter of design choice
5. A data division display method for an error rate measuring apparatus 
that inputs a pulse amplitude modulation 4 (PAM4) signal of a known pattern as a test signal to a device under test W,

receives a signal from the device under test compliant with the input of the test signal









sets a desired setting parameter to the signal received from the device under test, and
















displays a comparison result of the signal received from the device under test and the test signal on a display screen, the data division display method for an error rate measuring apparatus comprising: 


a step of parallel-displaying most significant bit (MSB) string data and least significant bit (LSB) string data of each piece of symbol string data obtained by converting the signal received from the device under test on the display screen.
1. 
An error rate measuring apparatus that inputs a pulse amplitude modulation 4 (PAM4) signal of a known pattern as a test signal to a device under test (W), 

receives a signal from the device under test compliant with the input of the test signal, and 

measures whether or not a forward error correction (FEC) operation of the device under test is possible based on a comparison result of the signal received from the device under test and the test signal, the error rate measuring apparatus comprising: an operation unit that 
sets a setting parameter to the 
signal received from the device under test; and 

a storage unit that stores symbol string data obtained by converting the signal received from the device under test, wherein the operation unit sets one Codeword length and one FEC Symbol length of the FEC according to a communication standard of the device under test, and the error rate measuring apparatus further comprises: 

data division means for dividing the symbol string data stored in the storage unit into most significant bit (MSB) string data and least significant bit (LSB) string data; 
a data comparison unit that compares each of the most significant bit string data and the least significant bit string data divided by the data division means with error data to detect each of most significant bit errors and least significant bit errors of each one Codeword length set by the operation unit, and detects FEC Symbol Errors of each of the most significant bit string data and the least significant bit string data at an interval of the one FEC Symbol length set by the operation unit; and error counting means for counting the number of most significant bit errors and the number of least significant bit errors, and the number of FEC Symbol Errors detected by the data comparison unit.

2. The error rate measuring apparatus according to claim 1, further comprising: a display unit that displays a count value of at least one of the number of most significant bit errors and the number of least significant bit errors, and the number of FEC Symbol Errors based on a result of the counting.
6. The data division display method for an error rate measuring apparatus according to claim 5, further comprising: a step of vertically arranging and displaying the most significant bit string data and the least significant bit string data of each piece of the symbol string data in a pair on the display screen.
It would be an obvious design choice for a person having ordinary skill in the art at the time of filing to arrange and display data in a specific manner on a display.
7. The data division display method for an error rate measuring apparatus according to claim 5, further comprising: a step of setting one FEC Symbol length as the setting parameter to the signal received from the device under test according to a communication standard of the device under test, and 
performing a line break on the most significant bit string data and the least significant bit string data of each piece of the symbol string data for each set FEC Symbol.
1. …


the operation unit sets one Codeword length and one FEC Symbol length of the FEC according to a communication standard of the device under test,

The placement of a line break would have also been an obvious design choice to a person having ordinary skill in the art at the time of filing of the present application.
8. The data division display method for an error rate measuring apparatus according to claim 6, further comprising: a step of displaying a section line by each one set FEC Symbol length.
It would be an obvious design choice for a person having ordinary skill in the art at the time of filing to arrange and display data in a specific manner on a display.



	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aurangozeb, M. Mohammad and M. Hossain, "Analog to Sequence Converter-Based PAM-4 Receiver With Built-In Error Correction," teaches an energy-efficient pulse-amplitude modulation (PAM)-4 digital receiver based on sequence detection. The proposed scheme uses the pre-cursor ISI in the channel to reconstruct a time series of a 5-bit sequence including future MSB. The future MSB information is used to detect and correct error in the current symbol.
US 2021/0303428, US 2022/0209887 US 11,293,983  these are copending co-owned applications/patents claiming similar subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111